IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


GREGORY POWELL,                            : No. 128 EM 2015
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
THE COURT OF COMMON PLEAS OF               :
PHILADELPHIA COUNTY,                       :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

       AND NOW, this 21st day of December, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that

hybrid representation is not permitted). The Prothonotary is DIRECTED to forward the

filings to counsel of record.